In an action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Suffolk County, dated February 28, 1977, which granted plaintiffs’ application for a special preference. Order reversed, without costs or disbursements, and application for a special preference denied. The court abused its discretion in granting the special preference. A clear case of liability does not entitle a plaintiff to have his or her action preferred for trial over the other actions on the calendar. The remedy in such a situation is a motion for summary judgment (see Binninger v Grillo, 28 AD2d 1100). A court cannot make a finding of bad faith under CPLR 3403 simply because it disagrees with the amount which the defendant has offered for settlement (Oaklander v Sodikoff Contr. Co., 35 AD2d 960). Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.